DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 R.W., the father and M.A., the mother,
                               Appellants,

                                     v.

               DEPARTMENT OF CHILDREN & FAMILIES,
                           Appellee.

                               Nos. 4D17-483
                               and 4D17-613

                               [July 14, 2017]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Stacey Schulman, Judge; L.T. Case No.
2014-670 CJ-DP.

  Albert W. Guffanti of Albert W. Guffanti, P.A., Miami, for appellant,
R.W., the father.

  Roger Ally of Roger Ally, P.A., Fort Lauderdale, for appellant, M.A., the
mother.

   Pamela J. Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale., for appellee.

   Laura J. Lee, Appellate Counsel, Sanford, for Guardian Ad Litem
Program.

PER CURIAM.

   Affirmed.

GROSS, MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.